Citation Nr: 0033454	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  96-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  

2.  Entitlement to service connection for a skin disability 
as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The October 1994 rating decision denied service connection 
for a skin disability as secondary to exposure to herbicides.  
In September 1998, the RO constructively reopened and denied 
the claim of entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.    

There has been a significant change in the law since the 
September 2000 rating decision denied service connection for 
porphyria cutanea tarda as not well grounded.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which was signed into law on November 9, 2000, 
eliminated the concept of a well-grounded claim.  Therefore, 
the issue of entitlement to service connection for porphyria 
cutanea tarda is referred to the RO for readjudication under 
the current law.  


REMAND

As stated above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This case must be remanded because the VA has a duty to 
assist the veteran in obtaining additional VA medical 
records.  An August 1992 letter from the Palo Alto, 
California VARO stated that the veteran had taken an Agent 
Orange Registry examination on an unspecified date.  The 
record does not clearly show that this examination report was 
obtained for the record.  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Any VA medical records are deemed to be 
constructively of record in proceedings before the Board and 
should be obtained prior to further review of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA also has a duty to assist the veteran in obtaining a 
VA examination and medical opinion.  The Secretary shall 
treat an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  If a diagnosis is not supported by 
the finding on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2000).   

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for skin disabilities and 
peripheral neuropathy of the upper and 
lower extremities since service.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file copies 
of the veteran's complete treatment 
reports from all sources, which records 
have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  



2.  The veteran should be afforded VA 
skin and dermatological examinations.  
Any further indicated special studies 
should be conducted.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

It is essential that the examiner review 
the claims folder and take specific note 
of the veteran's reported and documented 
medical history.  The examiner should 
then offer a medical opinion as to: a) 
the medical classification of the 
veteran's skin and peripheral neuropathy 
disabilities, if he has any, and the data 
required for classification; b) whether 
it is as likely as not that a current 
skin disability is related to exposure to 
herbicides or any other in-service event; 
and c) whether it is as likely as not 
that a current skin disability pre-
existed service and was aggravated in 
service; d) whether it is as likely as 
not that current peripheral neuropathy of 
the upper and lower extremities is 
related to exposure to herbicides or any 
other in-service event; and e) whether it 
is as likely as not that current 
peripheral neuropathy of the upper and 
lower extremities pre-existed service and 
was aggravated in service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a skin disability 
as secondary to exposure 

to herbicides and whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for peripheral 
neuropathy of the upper and lower 
extremities based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



